United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-40010
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

AARON RANGEL-RENDON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-03-CR-1184-ALL
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Aaron Rangel-Rendon (Rangel-Rendon) pleaded guilty to one

count of illegal reentry into the United States, and the district

court sentenced him to 24 months’ imprisonment and a three-year

term of supervised release.   Rangel-Rendon contends that the

district court erred by characterizing his state felony

conviction for possession of a controlled substance as an

“aggravated felony” for purposes of U.S.S.G. § 2L1.2(b)(1)(C).

This issue, however, is foreclosed by our precedent.      See United

States v. Caicedo-Cuero, 312 F.3d 697, 706-11 (5th Cir. 2002),

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40010
                               -2-

cert. denied, 538 U.S. 1021 (2003); United States v. Hinojosa-

Lopez, 130 F.3d 691, 693-94 (5th Cir. 1997).

     Rangel-Rendon contends that 8 U.S.C. § 1326(b) is

unconstitutional because it does not require the fact of a prior

felony or aggravated felony conviction to be charged in the

indictment and proved beyond a reasonable doubt.   As Rangel-

Rendon concedes, this argument is foreclosed by Almendarez-Torres

v. United States, 523 U.S. 224 (1998).   See United States v.

Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

     The district court’s judgment is AFFIRMED.